DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment

Applicant's Amendment and Response filed 10/01/2021 has been entered and made of record. This application contains 19 pending claims. 
Claims 1, 6, 15, 17, 22, 25, 27-28, 30-31, 34 and 39 have been amended.
Claims, 2-3, 5, 12 and 26 have been cancelled.
Claims 40-41 are newly added.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant’s arguments with respect to claim(s) all claims have been considered but are moot because the new ground of rejection does not rely on any reference 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 15-16, 19- 23, 25, 29, 30, 35-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA (JP 2009156803, hereinafter TAJIMA) and further in view of Karrer.

Regarding to claim 1, TAJIMA discloses a current sensor (title) comprising: 
a non-magnetic electrically conductive structure (fig. 1[2] and paragraph 0027 discloses bus bar 2 may be formed of another metal plate such as aluminum) configured to carry electrical current and to generate a magnetic field having a magnetic field strength indicative of the electrical current (fig. 1[2] and paragraph 0001-0002 shows and discloses the current flowing thru the conductor and its generated magnetic field sensed by the sensor 31), the non-magnetic electrically conductive structure (fig. 1[2]) comprising a single conductive layer (fig. 1 shows 2 is a single layer) and at least one insulating layer (paragraphs 0014 and 16 discloses the bus bar cover with resin having insulation property), the non-magnetic electrically conductive structure at least partially folded or wrapped around a magnetic sensing element (fig. 1[2] formed a U-shaped structure with 31 therebetween); and 
the magnetic sensing element disposed within the at least partially folded or wrapped around non-magnetic electrically conductive structure (fig. 1 shows 31 inside 2)  so a uniform or substantially uniform  generated magnetic field is provided for the magnetic sensing element to sense (it would has necessitated that he magnetic field generate by the current thru U- shaped [2] being uniform or substantially uniform), the magnetic sensing element structured to provide an output based on sensed magnetic field strength (fig. 2 and paragraphs 0018 and 0020 disclose the processing circuit 33 to evaluate the magnetic field strength detected by the sensor 31); 
the magnetic sensing element output indicating, non-magnetic electrically conductive structure carries (fig. 2 and paragraphs 0016 and 0020).
However TAJIMA does not disclose the current with a bandwidth greater than 10 MHz.
Karrer discloses a current sensor with the sensing element configured to measure current variations exceeding more than 10 MHz thus Karrer is capable of measure current exceeding 25Mhz (abstract).
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to measures current with high frequency as a matter of design choice.


Regarding to claim 15, TAJIMA discloses a method of constructing a current sensor (paragraph 0018) comprising: 
disposing a magnetic field sensing element (fig. 1[31]) within an area of a magnetic field to be generated by a non-magnetic current-carrying structure comprising a single conductive layer (fig. 1[2] and paragraph 0027 discloses bus bar 2 may be formed of another metal plate such as aluminum), including  at least partially wrapping or folding the non-magnetic current-carrying structure around the magnetic field sensing element to concentrate the generated magnetic field onto the magnetic field sensing element (fig. 1[2] formed a U-shaped structure with 31 therebetween); and 
connecting the magnetic field sensing element to measure, to provide an output indicating an amount of electrical current flowing through the non-magnetic current-carrying structure (fig. 2 and paragraphs 0018 and 0020 disclose the processing circuit 33 to evaluate the magnetic field strength detected by the sensor 31).
However TAJIMA does not disclose the current with a bandwidth greater than 10 MHz.
Karrer discloses a current sensor with the sensing element configured to measure current variations exceeding more than 10 MHz thus Karrer is capable of measure current exceeding 25Mhz (abstract).


Regarding to claims 7 and 21, TAJIMA in view of Karrer discloses the current sensor (method) of claims 1 and 15 respectively above, wherein the magnetic sensing element senses current variations within the electrically conductive structure at frequencies exceeding 25 MHz (Karrer discloses a current sensor with the sensing element either Hall or magneto-resistive (claim 2) configured to measure current variations exceeding more than 10 MHz thus Karrer is capable of measure current exceeding 25Mhz (abstract).   

Regarding to claim 8, TAJIMA in view of Karrer discloses the current sensor of claim 1, wherein the magnetic sensing element and the electrically conductive structure are integrated into a chip (fig. 1-4 of TAJIMA).  

Regarding to claim 9, TAJIMA in view of Karrer discloses the current sensor of claim 1, wherein the electrically conductive structure reflects the magnetic field onto the magnetic sensing element, enhancing the field detected by the magnetic sensing element and increasing the speed of the magnetic sensing element's response (TAJIMA discloses a current sensor where the sensing element being placed inside the U-shaped conductor; thus the conductor reflects the magnetic field back onto 

Regarding to claim 11, TAJIMA in view of Karrer discloses the current sensor of claim 1, wherein the magnetic sensing element comprises a magnetic field sensor positioned such that the electrically conductive structure directs magnetic field lines of strength towards a magnetically sensitive part of the magnetic sensing element (fig. 1 of TAJIMA shows the sensor inside the U-shaped portion).  

Regarding to claim 16, TAJIMA in view of Karrer discloses the method as in claim 15, wherein the magnetic field sensing element is magnetoresistive (TAJIMA discloses a Hall sensor, GMR, Karrer discloses Hall, MR and Rogowski).  

Regarding to claim 19, TAJIMA in view of Karrer discloses the method as in claim 15, further including wrapping or folding the non-magnetic current-carrying structure around two opposing sides of the magnetic field sensing element to provide a uniform or substantially uniform magnetic field at the magnetic field sensing element (fig. 1-4 of TAJIMA).  

Regarding to claim 20, TAJIMA in view of Karrer discloses the method as in claim 15, further including wrapping or folding the non-magnetic current-carrying structure around the magnetic field sensing element to enhance sensed magnetic field strength and reduce response time (fig. 1-4 of TAJIMA).  

Regarding to claim 22, TAJIMA in view of Karrer discloses the method as in claim 15, further including integrating the magnetic field sensing element and the non-magnetic current-carrying structure into a chip (TAJIMA discloses a current sensor where the sensing element being placed inside the U-shaped conductor; thus the conductor reflects the magnetic field back onto the sensing element, enhancing the field detected by the sensing element and increasing the speed of the sensing element's response).  

Regarding to claim 23, TAJIMA in view of Karrer discloses the method as in claim 15, further including using the non- magnetic current-carrying structure to reflect the magnetic field onto the magnetic field sensing element, enhancing the field detected by the magnetic field sensing element and increasing the speed of the magnetic field sensing element's response (TAJIMA discloses a current sensor where the sensing element being placed inside the U-shaped conductor; thus the conductor reflects the magnetic field back onto the sensing element, enhancing the field detected by the sensing element and increasing the speed of the sensing element's response).  

Regarding to claim 25, TAJIMA in view of Karrer discloses the method as in claim 15, wherein the magnetic field sensing element comprises at least one of a Hall-sensor, a current transducer, a Rogowski coil, or other magnetic field sensor and the method further comprises positioning the magnetic field sensing element relative to the non-magnetic current-carrying structure to cause the non- magnetic current-carrying structure to concentrate magnetic field lines of strength towards a magnetically sensitive part of the magnetic field sensing element (TAJIMA discloses a Hall sensor, GMR, Karrer discloses Hall, MR and Rogowski).  

Regarding to claim 29, TAJIMA in view of Karrer discloses the current sensor of claim 1, further including a signal processing circuit responsive to the magnetic sensing element, the signal processing circuit including an amplifier with a bandwidth greater than 1 MHz (Karrer discloses a current sensor with amplifier and processor comprises, for example, a first order delay device connected to the Rogowski coil output and means for amplifying/reducing the signals followed by adding means, the delay time constant and the amplifying/reducing factors being selected so that the device output (8) signal is proportional to the intensity of the current to be measured in a very wide frequency range, i.e. from 0 to more than 10 MHz).  

Regarding to claim 30, TAJIMA in view of Karrer discloses the current sensor of claim 1, further including a signal processing circuit responsive to the output the magnetic sensing element produces, the signal processing circuit including an amplifier with a bandwidth in the range of greater than 10 MHz up to 205 MHz (Karrer discloses a current sensor with amplifier and processor comprises, for example, a first order delay device connected to the Rogowski coil output and means for amplifying/reducing the signals followed by adding means, the delay time constant and 

Regarding to claim 35, TAJIMA in view of Karrer discloses the current sensor of claim 1, wherein the electrically conductive structure is wrapped over a top portion of the current sensor in close proximity to the magnetic sensing element (fig. 1-4 of TAJIMA).  

Regarding to claim 36, TAJIMA in view of Karrer discloses the current sensor of claim 1 further comprising a printed circuit board in proximity to the electrically conductive structure with a rectangular cross-section coaxial or parallel to a length of the electrically conductive structure (paragraph 0004 of TAJIMA and claim 4 of Karrer or the current detector of TAJIMA in form of an IC thus it would has necessitated to arrange on a PCB with other necessity elements in order to operate.  

Regarding to claim 37, TAJIMA in view of Karrer discloses the current sensor of claim 1, further comprising a printed circuit board placed on the electrically conductive structure with a circular or oval cross section (Karrer shows circular cross section conductor).  

Regarding to claim 39, TAJIMA in view of Karrer discloses the current sensor of claim 1, further comprising a printed circuit board placed on the electrically conductive structure comprising a cable of arbitrary cross-section (fig. 1-4 of TAJIMA).  

Regarding to claim 40, TAJIMA in view of Karrer discloses the current sensor of claim 1, wherein the magnetic sensing element comprises a magnetoresistive sensor (TAJIMA discloses a Hall sensor or GMR).

Claims 4, 6, 13-14, 18, 27-28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA in view of Karrer as applied to claim 1 above, and further in view of Kinzel.

Regarding to claims 4 and 18, TAJIMA in view of Karrer discloses the current sensor (method) as in in claims 1 and 15 respectively above.
However, TAJIMA in view of Karrer does not disclose wherein the electrically conductive structure contains no magnetic material but nevertheless shields the magnetic sensing element from electromagnetic interference. 
Kinzel col. 2 lines 1-7 discloses the conductor included a shield to shield the stray magnetic fields from reaching the magnetic field sensing element.  
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate a shield as taught by Kinzel for accurate measurement.

Regarding to claim 6, TAJIMA in view of Karrer discloses the current sensor of claim 1, wherein the electrically conductive structure is structured, -2-HURWITZAtty Docket No.: RWF-6457-0009 Appl. No. 15/739,565dimensioned and disposed to enhance sensed magnetic field strength and reduce magnetic sensing element response time (fig. 1-4 of TAJIMA show 31 located inside the U shaped conductor 2, therefore, a broadest reasonable interpretation, it would enhance sensed magnetic field strength and reduce magnetic sensing element response time).  
Even if TAJIMA in view of Karrer does not discloses wherein the electrically conductive structure is structured, -2-HURWITZAtty Docket No.: RWF-6457-0009 Appl. No. 15/739,565dimensioned and disposed to enhance sensed magnetic field strength and reduce magnetic sensing element response time.
Kinzel discloses a current sensor where the sensing element being folded or wrapped around the U-shaped conductor.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into TAJIMA in view of Karrer in order to improve sensor performance while also providing low cost.

Regarding to claims 13 and 27, TAJIMA in view of Karrer discloses the current sensor (method) of claims 1 and 15 respectively above, wherein the electrically conductive structure is textured to enhance or limit certain frequencies.  
However TAJIMA in view of Karrer does not disclose wherein the electrically conductive structure is textured to enhance or limit certain frequencies.  

Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into TAJIMA in view of Karrer in order to improve sensor performance while also providing low cost.

Regarding to claims 14 and 28, TAJIMA in view of Karrer discloses the current sensor (method) of claims 1 and 15 respectively above, except wherein the electrically conductive structure comprises a conductive non-magnetic mesh or parallel non-magnetic conductive wires that are wrapped around the magnetic sensing element.  
Fig. 2 of Kinzel shows parallel wires.  
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into TAJIMA in view of Karrer in order to improve sensor performance while also providing low cost.

Regarding to claim 38, TAJIMA in view of Karrer discloses the current sensor of claim 1, further comprising a printed circuit board placed on the electrically conductive structure except which comprises a cable having multiple non-magnetic conductors.  
Fig. 2 of Kinzel shows multiple parallel wires.  
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into TAJIMA in view of Karrer in order to improve sensor performance while also providing low cost.


Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA in view of Karrer as applied to claim 1 above, and further in view of Muraki.

Regarding to claim 10, TAJIMA in view of Karrer discloses the current sensor of claim 1.
However TAJIMA in view of Karrer does not disclose wherein the electrically conductive structure is offset and/or disposed next to the magnetic sensing element parallel to the direction of the magnetic field generated by the electrically conductive structure and still directs a uniform magnetic field towards the magnetic sensing element.  
Muraki discloses a current sensor, fig. 6A-B shows the conductor 4B arranged next to the magnetic field detector 2 parallel to the direction of the magnetic field generated by 4B.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Muraki into TAJIMA in view of Karrer in order to provide an electric current detector by which space-saving can be achieved, and highly precise current detection becomes possible.

Regarding to claim 24, TAJIMA in view of Karrer discloses the method as in claim 15.
 further including offsetting the non-magnetic current-carrying structure and/or placing the wrapped or folded non-magnetic current-carrying structure next to the magnetic field sensing element parallel to the direction of the magnetic field induced by the wrapped or folded conductor, still directing a uniform magnetic field towards the magnetic field sensing element, and detecting the uniform magnetic field with the magnetic field sensing element.  
Muraki discloses a current sensor, fig. 6A-B shows the conductor 4B arranged next to the magnetic field detector 2 parallel to the direction of the magnetic field generated by 4B.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Muraki into TAJIMA in view of Karrer in order to provide an electric current detector by which space-saving can be achieved, and highly precise current detection becomes possible.

Claims 17 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA in view of Karrer as applied to claim 15 above, and further in view of Ausserlechner.

Regarding to claims 17 and 41, TAJIMA in view of Karrer discloses the method [current] as in claims 16 and 40 respectively above, except wherein the magnetic field sensing element is anisotropic.  
 Ausserlechner discloses a current sensor with the sensing element being Hall sensors also other magnetic field sensors may be used, e.g. magnetoresistive (MR) devices like AMR (anisotropic MR), GMR (giant MR), or TMR (tunneling MR) devices.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to use AMR element instead of Hall element as a matter of choice of application specific.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA in view of Karrer as applied to claim 30 above, and further in view of Eaton.

Regarding to claim 31, TAJIMA in view of Karrer discloses the current sensor of claim 30, except wherein the amplifier has adjustable gain to accommodate various current ranges including if a lower detection value is negative and corresponding magnetic field strengths.  
Eaton discloses a current sensing system (paragraph 0005) included an amplifier with a gain control adjustment (para 43-44). 
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate the amplifier as taught by Eaton 

Regarding to claim 32, TAJIMA in view of Karrer discloses the current sensor of claim 29, except wherein the amplifier has a slew rate which enables the signal processing circuit to exhibit a response time consistent with a frequency response exceeding 10 MHz.  
Eaton discloses a current sensing system (paragraph 0005) included an amplifier with a fast slew rate (para 65).
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate the amplifier as taught by Eaton into the system of TAJIMA in view of Karrer in order to reduce the transition time (paragraph 0065).

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA in view of Karrer as applied to claims 29 respectively above, and further in view of Cesaretti.

Regarding to claim 33, TAJIMA in view of Karrer discloses the current sensor of claim 29, except wherein the signal processing circuit has linear response as a function of frequency.  
 discloses a current sensor that senses a magnetic field generated by a current carried by a current-carrying conductor and Fig. 1, 12 shows a signal processing circuit (all elements except the Hall elements) has linear response as a function of frequency.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate Cesaretti into the system of TAJIMA in view of Karrer in order to provide a self-test or a self-calibration of the circuitry of the magnetic field sensor.

Regarding to claim 34, TAJIMA in view of Karrer discloses the current sensor of claim 29, wherein the signal processing circuit has a non-linear response as a function of frequency to linearize potential nonlinear outputs from the sensor at frequencies above 1 MHz (TAJIMA discloses a processor and Karrer discloses frequency above 10MHz).  
However TAJIMA in view of Karrer does not discloses wherein the signal processing circuit has a non-linear response as a function of frequency to linearize potential nonlinear outputs from the sensor at frequencies above 1 MHz.
Cesaretti discloses a current sensor that senses a magnetic field generated by a current carried by a current-carrying conductor and Fig. 1, 12 shows a signal processing circuit (all elements except the Hall elements) has non-linear response as a function of frequency.
 into the system of TAJIMA in view of Karrer in order to provide a self-test or a self-calibration of the circuitry of the magnetic field sensor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863